Citation Nr: 1144116	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post bunionectomy with hammertoe correction, right foot, to include pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO in Columbia, South Carolina, which, in relevant part, assigned an initial rating of 10 percent for status post bunionectomy with hammertoe correction, right foot, to include pes planus.  

The Veteran testified before the undersigned at a July 2010 hearing at the RO.  A transcript has been associated with the file.

The Board remanded this case in September 2006, May 2009, June and December 2010.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets yet further delay in adjudication of the instant appeal; however, a fifth remand is necessary to equitably address the Veteran's claim.  

The Veteran reported regular treatment through the Moncrief Army Community Hospital during her hearing before the undersigned in July 2010.  The Board remanded this claim in December 2010 in order to obtain treatment records from that facility.  

The records show that in February 2010, the Veteran was evaluated for bilateral foot pain and bilateral bunionettes were found.  Bunionettes are enlargements of the lateral aspect of the fifth metatarsal head.  See Dorland's Illustrated Medical Dictionary 264 (31st ed. 2007).  The September 2003 rating decision granted service connection including for arthroplasty of the fifth toe in April 2003.  The Veteran's last VA examination in connection with her claim was in December 2009.  The record is not clear whether the appearance of bunionettes represents a worsening of her service-connected disability.  The Board is not permitted to resolve such questions relying on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatric examination to determine the current nature and severity of her right foot pes planus, bunionectomy, hammertoes and bunionette.  Sufficient evaluations should be scheduled to evaluate the Veteran's right foot symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims file must be reviewed in conjunction with the examination

The examiner should identify the limitation of activity imposed by the Veteran's service-connected right foot disabilities with a full description of the effect of the disabilities upon her ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  The significance of the recently diagnosed bunionettes should be described.

All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, the RO should readjudicate the claim on appeal.  If the determination is less than fully favorable, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


